

116 HR 5789 IH: Small Business Child Care Investment Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5789IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mrs. Lee of Nevada (for herself, Mr. Stauber, Ms. Finkenauer, Mr. Hagedorn, Ms. Porter, Mr. Balderson, Mrs. Axne, Mr. Moolenaar, Mrs. Lowey, Mr. King of New York, Ms. Wild, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo allow nonprofit child care providers to participate in the loan programs of the Small Business
			 Administration.
	
 1.Short titleThis Act may be cited as the Small Business Child Care Investment Act. 2.Small business loans for nonprofit child care providersSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following:
			
				(10)Nonprofit child care providers
 (A)DefinitionIn this paragraph, the term covered nonprofit child care provider means an organization— (i)that—
 (I)is in compliance with licensing requirements for child care providers of the State in which the organization is located;
 (II)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (III)is primarily engaged in providing child care for children from birth to compulsory school age; (ii)for which each employee and regular volunteer complies with the criminal background check requirements under section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)); and
 (iii)that may— (I)provide care for school-age children outside of school hours or outside of the school year; or
 (II)offer preschool or prekindergarten educational programs. (B)Eligibility for loan programsNotwithstanding any other provision of this subsection, a covered nonprofit child care provider shall be deemed to be a small business concern for purposes of any program under this Act or the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) under which—
 (i)the Administrator may make loans to small business concerns; (ii)the Administrator may guarantee timely payment of loans to small business concerns; or
 (iii)the recipient of a loan made or guaranteed by the Administrator may make loans to small business concerns..
		